Per Curiam.
*264Christopher Vidal, Athletes USA Group, LLC and Athletes USA Limited [UK] appeal a circuit court order that granted a motion for preliminary injunction against them in a commercial dispute. We have reviewed the detailed order and affirm without discussion on all issues raised. However, we remand for the circuit court to clarify its order on one point only. The court shall omit the word "or" as it appears in its disposition section A (4), pages 55 and 56, to reflect its intention to restrict acts of competition only through use of the Athletes USA brand, mark or logo.
Affirmed and Remanded .
Warner, Taylor and Conner, JJ., concur.